Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations "the bearing block", “the slider block”, and “the ramped portion”.  There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Examiner considered two pieces of prior art that are similar to Applicant’s claimed invention, Hornbach (US Patent 8,474,076) and Richards et al. (US PG-Pub 2007/0136949).
Hornbach discloses a patient support apparatus (10) comprising: a support frame (12); a patient support deck (26) carried by the support frame; a deck extension assembly (46) comprising an extension frame (84 and 86) and a deck extension section (52), wherein the extension frame and the deck extension section are configured to extend and retract relative to the support frame (see Figs. 3 and 4); a bearing (92 and 94) arranged to act between the deck extension section and the support frame when the deck extension section extends and retracts relative to the support frame.
Richards also discloses a patient support apparatus (10) comprising: a support frame (16); a patient support deck (18) carried by the support frame; a deck extension assembly (27) comprising an extension frame (50 and 52)) and a deck extension section (54), wherein the extension frame and the deck extension section are configured to extend and retract relative to the support frame (see para. [0027]); a bearing (120 and 122) arranged to act between the deck extension section and the support frame when the deck extension section extends and retracts relative to the support frame.
 Both Hornbach and Richards fail to disclose the deck extension section being movably coupled to the extension frame so that the deck extension section is able to move relative to the extension frame when the deck extension section extends and retracts relative to the support frame such that the deck extension section maintains contact with the bearing when extending and retracting relative to the support frame.  Applicant accomplishes this feature by pivotally connecting the deck extension 76 to the extension frame 84, as shown in Fig. 5B.  Hornbach and Richards express no desire to movably couple the extension frame to the deck extension as claimed and their inventions likely would not operate as originally intended.  Therefore, no obviousness rejection could be made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619